PER CURIAM.
The Supreme Court having this case before it on certiorari has practically decided that the evidence rejected on the trial in the court below was admissible under the issues then presented. Lutcher & Moore Lumber Company v. Knight, 217 U. S. 257, 30 Sup. Ct. 505, 54 L. Ed. 757. That evidence, if admissible, was certainly material to the issues involved, particularly the issue of simulation vel non, and this conclusion renders it necessary to reverse the judgment of the Circuit Court and remand the cause for a new trial; and it is so ordered.
For decision below, see 156 Fed. 1022, 84 C. C. A. 679.